   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 1 of 12 Page ID #:1




     1     ALEXANDER B. CVITAN (SBN 81746),
           E-mail: alc@rac-law.com
     2     MARSHA M. HAMASAKI (SBN 102720), and
           E-mail: marshah@rac-law.com;
     3     PETER A. HUTCHINSON (SBN 225399)
           E-mail: peterh@rac-law.com,
     4     REICH, ADELL & CVITAN, A Professional Law Corporation
           3550 Wilshire Blvd., Suite 2000
     5     Los Angeles, California 90010-2421
           Telephone: (213) 386-3860; Facsimile: (213) 386-5583
     6
           Attorneys for Plaintiff
     7
     8                               UNITED STATES DISTRICT COURT
     9                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11      CONSTRUCTION LABORERS                           CASE NO.:
           TRUST FUNDS FOR SOUTHERN
   12      CALIFORNIA ADMINISTRATIVE
           COMPANY, a Delaware limited                     COMPLAINT FOR:
   13      liability company,
                                                           1. MONETARY DAMAGES OF
   14                                                         UNPAID FRINGE BENEFIT
                               Plaintiff,                     CONTRIBUTIONS AND
   15                                                         RELATED DAMAGES DUE TO
                   v.                                         EMPLOYEE BENEFIT PLANS;
   16                                                      2. SPECIFIC PERFORMANCE
                                                              COMPELLING COMPLIANCE
   17      L. J. ROTUNNO CONCRETE                             WITH A COMPLETE AUDIT;
           CONSTRUCTION, INC., a California
   18      corporation,                                    [29 U.S.C. §§ 185, 1132(a)(3),
   19                                                      1132(g)(2) and 1145]
                               Defendant.
   20
   21
   22            Plaintiff, Construction Laborers Trust Funds for Southern California
   23      Administrative Company, a Delaware limited liability company, alleges:
   24
   25                                       INTRODUCTION
   26
   27            1.     This action is brought by a fiduciary administrator on behalf of
   28      employee benefit plans against employers in accordance with the terms and

371517.1                                             -1-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 2 of 12 Page ID #:2




     1     conditions of the plans, collective bargaining agreements to which the employers are
     2     bound and applicable statutes to: (a) recover unpaid monthly employee fringe benefit
     3     contributions and related damages due to the plans by the employer (Claim 1); and
     4     (b) compel the employer to comply with an audit (Claim 2).
     5
     6                                JURISDICTION AND VENUE
     7
     8            2.    This Court has jurisdiction pursuant to: sections 502(g)(2) and 515 of
     9     the Employee Retirement Income Security Act (ERISA) (codified at 29 U.S.C.
   10      §§ 1132(g)(2) and 1145); section 502(a)(3) of ERISA (codified at 29 U.S.C.
   11      § 1132(a)(3)); and section 301 of the Labor Management Relations Act (LMRA)
   12      (codified at 29 U.S.C. § 185). Pursuant to section 502(e)(2) of ERISA (codified at
   13      29 U.S.C. § 1132(e)(2)), venue is proper in this district for each of the following
   14      reasons: the plans are administered in this district; the employer's performance and
   15      breaches took place in this district; and the employers reside or can be found in this
   16      district.
   17                                                PARTIES
   18
   19             3.    Plaintiff (hereinafter “Plaintiff” and/or "CLTF") is an administrator of,
   20      agent for collection for, a fiduciary to, and brings this action on behalf of, the
   21      following employee benefit plans: Laborers Health And Welfare Trust Fund For
   22      Southern California, Construction Laborers Pension Trust For Southern California,
   23      Construction Laborers Vacation Trust For Southern California, Laborers Training
   24      And Re-Training Trust Fund For Southern California, Fund For Construction
   25      Industry Advancement, Center For Contract Compliance, Laborers Contract
   26      Administration Trust Fund For Southern California, Laborers' Trusts Administrative
   27      Trust Fund For Southern California and Southern California Partnership For Jobs
   28      Trust Fund (collectively "TRUST FUNDS"). Each of the TRUST FUNDS is an

371517.1                                               -2-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 3 of 12 Page ID #:3




     1     express trust created by written agreement, an employee benefit plan within the
     2     meaning of section 3(3) of ERISA (29 U.S.C. § 1002(3)), and a multi-employer plan
     3     within the meaning of section 3(37)(A) of ERISA (29 U.S.C. § 1002(37)(A)). Each
     4     of the TRUST FUNDS exists pursuant to ERISA and section 302 of the LMRA
     5     (29 U.S.C. § 186). CLTF and the TRUST FUNDS' principal places of business are
     6     in the County of Los Angeles, State of California.
     7           4.     CLTF is a fiduciary as to the TRUST FUNDS, in that it:
     8                  A.     Exercises discretionary authority or discretionary control
     9                  respecting the collection of delinquent (or possibly delinquent)
   10                   contributions to the TRUST FUNDS, including but not limited to
   11                   discretion in auditing employers, deciding what claims to assert, acting
   12                   as agent of the TRUST FUNDS in asserting claims, waiving liquidated
   13                   damages, settling claims, and releasing claims; and
   14                   B.     Exercises authority or control respecting management or
   15                   disposition of assets of the TRUST FUNDS, including but not limited
   16                   to, receiving delinquent contributions collected and holding them in a
   17                   bank account in its own name over which it has check-writing authority,
   18                   and then exercising discretion in allocating those assets among the
   19                   different TRUST FUNDS, different participants, different time periods
   20                   and different jobs.
   21            5.     Plaintiff is informed and believes, and on that basis alleges, that
   22      defendant L. J. ROTUNNO CONCRETE CONSTRUCTION, INC.,
   23      ("EMPLOYER") is a California corporation organized and existing under, and by
   24      virtue of, the laws of the State of California and is engaged in business in the City of
   25      San Clemente, County of Orange, State of California.
   26
   27                                             OTHERS
   28            6.     The Southern California District Council of Laborers and its affiliated

371517.1                                              -3-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 4 of 12 Page ID #:4




     1     Local Unions, (collectively "UNION") is, and at all relevant times was, a labor
     2     organization representing employees affecting interstate commerce. The UNION is
     3     not a party to this action.
     4
     5                                    FIRST CLAIM FOR RELIEF
     6                       CONTRIBUTIONS OWED TO THE TRUST FUNDS
     7                                   [29 U.S.C. §§ 185, 1132 and 1145]
     8
     9           7.     Plaintiff repeats and realleges and incorporates herein by reference each
   10      and every allegation contained in paragraphs 1 through 6, above.
   11
   12                                            AGREEMENTS
   13            8.     On or about December 12, 1983, Luis J. Rotunno ("Rotunno") doing
   14      business as L. J. Rotunno Concrete Construction executed a Laborers Short Form
   15      Agreement for the Construction Industry (“Short Form Agreement”), and thereafter,
   16      change his business entity to a corporation and on or about August 4, 1999
   17      EMPLOYER was incorporated and registered with the California Secretary of State.
   18      EMPLOYER thereafter adopted and became bound to the Short Form Agreement,
   19      and at all times herein mention acted under the terms of said Agreement.
   20            9.     Pursuant to the Short Form Agreement, EMPLOYER is bound to the
   21      UNION’S Construction Master Laborers Agreements, including one known as the
   22      Southern California Master Labor Agreement ("MLA"). The MLA for delinquency
   23      purposes includes all entities of the delinquent employer, provided the delinquent
   24      employer holds at least ten (10%) ownership in the new entity. Plaintiff is informed
   25      and believes and thereupon alleges that Rotunno is at least (or more than) a 10%
   26      shareholder of EMPLOYER and performed work under the terms of the MLA.
   27            10.     Pursuant to the Short Form Agreement and the UNION’S Construction
   28      Master Laborers Agreements including the MLA, EMPLOYER also became

371517.1                                             -4-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 5 of 12 Page ID #:5




     1     obligated to all the terms and conditions of the various Trust Agreements which
     2     created each of the TRUST FUNDS as they may be constituted in their original form
     3     or as they may be subsequently amended. The referenced Short Form Agreement,
     4     MLA and Trust Agreements will be collectively referred to as "AGREEMENTS".
     5           11.    The AGREEMENTS obligate EMPLOYER to pay fringe benefit
     6     contributions at the rates set forth in the AGREEMENTS for each hour worked (or
     7     paid for) by employees performing services covered by the AGREEMENTS
     8     ("MONTHLY CONTRIBUTIONS"). EMPLOYER is additionally required to
     9     submit monthly reports ("REPORTS") with these MONTHLY CONTRIBUTIONS,
   10      detailing the name, address, social security number and hours worked that month for
   11      each employee covered by the AGREEMENTS and those monthly REPORTS are
   12      required to be submitted even when there are no employees to report for the
   13      reporting period.
   14            12.    The TRUST FUNDS depend on the truth and accuracy of the
   15      information on the REPORTS, in order to not only determine the correct amount of
   16      MONTHLY CONTRIBUTIONS due, but to fulfill their own fiduciary duties to
   17      properly credit participants towards the benefits provided by the TRUST FUNDS.
   18      Those MONTHLY CONTRIBUTIONS constitute assets of the TRUST FUNDS,
   19      pursuant to the terms of the AGREEMENTS and applicable law, from the time they
   20      are due and can be reasonably segregated from other funds. The Trustees of the
   21      TRUST FUNDS have a fiduciary duty to marshal those assets so that they may be
   22      applied for the benefit of the participants and beneficiaries in accordance with the
   23      various Trust Agreements
   24            13.    By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(C),
   25      EMPLOYER is obligated to pay to the TRUST FUNDS, as and for liquidated
   26      damages for detriment caused by the failure of EMPLOYER to pay fringe benefit
   27      MONTHLY CONTRIBUTIONS in a timely manner, a sum equal to $25.00 or
   28      twenty percent (20%) of the unpaid MONTHLY CONTRIBUTIONS or interest on

371517.1                                              -5-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 6 of 12 Page ID #:6




     1     the unpaid MONTHLY CONTRIBUTIONS at rates established pursuant to the
     2     AGREEMENTS from their respective due dates, whichever is the greater amount,
     3     for each of the TRUST FUNDS to which EMPLOYER is required to contribute.
     4     Liquidated damages at the minimum amount is also due on each REPORT that is not
     5     timely submitted, even where there are no MONTHLY CONTRIBUTIONS due on
     6     the REPORT.
     7           14.     By the AGREEMENTS and pursuant to 29 U.S.C. § 1132(g)(2)(B),
     8     EMPLOYER is obligated for payment of interest on delinquent MONTHLY
     9     CONTRIBUTIONS at the plan rate(s), currently 7.5% per annum, from the due date
   10      of the MONTHLY CONTRIBUTIONS through the payment date of the
   11      contribution, at the variable per annum rate of five percent (5%) over the rate set by
   12      the Federal Reserve Board at San Francisco, California, effective on the date each
   13      MONTHLY CONTRIBUTION is due.
   14            15.     The AGREEMENTS provide the TRUST FUNDS with specific
   15      authority to examine and copy all of EMPLOYER’S payroll and business records
   16      which may be pertinent to determining whether EMPLOYERS have reported all
   17      hours worked (or paid for) by employees who perform services covered under the
   18      AGREEMENTS and has paid the appropriate MONTHLY CONTRIBUTIONS to
   19      the TRUST FUNDS, and that the EMPLOYER shall be responsible for the costs of
   20      such audit.
   21
   22                                     BREACH OF AGREEMENTS
   23            16.     Plaintiff is informed and believes and based on such information and
   24      belief alleges that EMPLOYER employed workers who performed services covered
   25      by the AGREEMENTS and failed to pay the rates specified in the AGREEMENTS
   26      to TRUST FUNDS on behalf of those workers for each hour worked (or paid for) by
   27      employees performing services covered by the AGREEMENTS. Due to
   28      EMPLOYER’S failure to comply with a complete audit by the TRUST FUNDS and

371517.1                                              -6-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 7 of 12 Page ID #:7




     1     their continuing monthly reporting and payment obligations under the
     2     AGREEMENTS, additional amounts may be discovered and become due and owing
     3     by EMPLOYER which cannot ascertained at this time. Said amounts will be
     4     established by proof at the trial or other hearing.
     5           17.    All conditions to EMPLOYER’S obligations to make payments under
     6     the AGREEMENTS have been met.
     7
     8                                               DAMAGES
     9           18.    As a result of EMPLOYER’S failure to pay the rates specified in the
   10      AGREEMENTS, Plaintiff is informed and believes and thereupon alleges that there
   11      is now owing and unpaid to the TRUST FUNDS from EMPLOYER, during the
   12      period from September 2015 to July 2019, damages in the sum of at least $43,877.91
   13      consisting of $19,497.29 in unpaid MONTHLY CONTRIBUTIONS, $15,043.50 in
   14      liquidated damages, $2,560.00 in audit fees, $366.41 in subcontracting violations,
   15      and $6,410.71 in interest on the late and/or unpaid MONTHLY CONTRIBUTIONS
   16      and subcontracting violations owed to the TRUST FUNDS through October 18,
   17      2019, plus additional accrued interest at the variable plan rate(s), currently 7.50%
   18      per annum, until payment of the contribution is made as well as any additional
   19      MONTHLY CONTRIBUTIONS, liquidated damages, audit fees and interest on any
   20      additional amounts owed at the plan rate(s) according to proof at the time of trial or
   21      other hearing.
   22            19.    The failure of the EMPLOYER to pay MONTHLY CONTRIBUTIONS
   23      when due causes harm to the TRUST FUNDS and its participants, which is
   24      impractical to accurately quantify. This may include the cost of collecting the
   25      MONTHLY CONTRIBUTIONS from the EMPLOYER or third parties (not
   26      including the costs of this litigation), the cost of special processing to restore benefit
   27      credits because of late MONTHLY CONTRIBUTIONS, the temporary loss of
   28      insurance coverage by employees (even if later restored) and medical harm to

371517.1                                                -7-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 8 of 12 Page ID #:8




     1     participants and beneficiaries who may have foregone medical care when notified
     2     that medical insurance ceased because of their employer's failure to pay MONTHLY
     3     CONTRIBUTIONS. The liquidated damages provision of the AGREEMENTS was
     4     meant to compensate for this unquantifiable loss, and is based on the ratio of
     5     collection costs over amounts collected, regularly reported to the Trustees. The
     6     Trustees of the TRUST FUNDS have the authority, in their discretion, to waive all
     7     or part of these liquidated damages. In this case, they have exercised their discretion
     8     by declining to waive any liquidated damages.
     9           20.    It has been necessary for the TRUST FUNDS to engage counsel to
   10      bring this action to compel compliance with the AGREEMENTS which provide that
   11      in the event litigation is necessary with respect to any of the fringe benefit
   12      MONTHLY CONTRIBUTIONS and/or damages against EMPLOYER, then
   13      EMPLOYER would pay reasonable attorney's fees and all other reasonable expenses
   14      of collection, including audit fees.
   15            21.    Under Sections 515 and 502(g) of ERISA, EMPLOYER is liable to the
   16      TRUST FUNDS not only for the amount of delinquent MONTHLY
   17      CONTRIBUTIONS but also (a) for pre-judgment and post-judgment interest on the
   18      delinquent sums (as provided for in Section 502(g) of ERISA); (b) for the higher of
   19      interest or liquidated damages (as provided for in Section 502(g) of ERISA); (c) for
   20      attorneys' fees; and (d) for other relief permitted by Section 502(g) of ERISA.
   21
   22                                   SECOND CLAIM FOR RELIEF
   23                       SPECIFIC PERFORMANCE COMPELLING AUDIT
   24
   25            22.    Plaintiff realleges and incorporates herein by reference each and every
   26      allegation contained in paragraphs 1 through 21, inclusive as though fully set forth
   27      herein.
   28            23.    Plaintiff’s claim herein is for specific performance of the

371517.1                                               -8-
   Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 9 of 12 Page ID #:9




     1     AGREEMENTS.
     2           24.    Pursuant to the AGREEMENTS and 29 U.S.C. § 1059(a)(1), the
     3     TRUST FUNDS have specific authority to examine the payroll and business records
     4     of employers, including the EMPLOYER, to determine whether they have reported
     5     and paid contributions on all hours worked by (or paid for) their employees who
     6     perform work covered under the AGREEMENTS, and whether they have otherwise
     7     abided by the payment obligations of the AGREEMENTS. The AGREEMENTS
     8     further provide that employers, including the EMPLOYER, shall pay the TRUST
     9     FUNDS’ attorney’s fees if legal action is necessary to compel the audit, and audit
   10      fees to complete the audit of EMPLOYER’S records and the TRUST FUNDS have
   11      delegated the authority to perform such audits to Plaintiff.
   12            25.    Plaintiff has requested access to EMPLOYER'S payroll and business
   13      records for the purpose of conducting an audit; however, EMPLOYER has failed to
   14      allow the TRUST FUNDS a complete audit of its payroll and business records on all
   15      entities. Plaintiff seeks an audit of EMPLOYER’S records on all projects worked on
   16      by EMPLOYER under the terms of the AGREEMENTS, and under 29 U.S. C. §
   17      1059(a)(1), 29 U.S.C. § 1145.
   18            26.    The TRUST FUNDS have no adequate or speedy remedy at law in that
   19      EMPLOYER has failed to comply with the production of all payroll and business
   20      records for an audit for each of the companies under which they are performing
   21      work. Plaintiff therefore respectfully requests that the Court exercise its authority
   22      under 29 U.S.C. §§ 1132(g)(2)(E) and 1132(a)(3) to order the EMPLOYER to
   23      comply with their obligation under the AGREEMENTS and ERISA to fully produce
   24      their books and records in order for Plaintiff to complete an audit to determine if
   25      additional amounts are due.
   26            27.    Upon completion of the audit sought herein, Plaintiff will seek recovery
   27      of any delinquent MONTHLY CONTRIBUTIONS found due, as well as liquidated
   28      damages, audit costs, other damages, interest in addition to attorneys’ fees and costs

371517.1                                              -9-
  Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 10 of 12 Page ID #:10




     1     as provided for by AGREEMENTS and under sections 502(g)(1) and/or (g)(2) of
     2     ERISA (29 U.S.C. § 1132(g)(1) and/or (g)(2)).
     3
     4           WHEREFORE, CLTF prays for judgment as follows:
     5
     6                    FOR THE TRUST FUNDS' FIRST CLAIM FOR RELIEF
     7           1.     For the sum of at least $19,497.29 in delinquent fringe benefit
     8     contributions pursuant to the AGREEMENTS and pursuant to 29 U.S.C.
     9     § 1132(g)(2)(A);
   10            2.     Interest in the amount not less than $6,410.71 on the late paid or unpaid
   11      fringe benefit contributions as required by the AGREEMENTS and pursuant to 29
   12      U.S.C. § 1132(g)(2) from the date the contributions became due through October 18,
   13      2019, plus additional accrued interest at the plan rate(s);
   14            3.     For the sum of at least $15,043.50, in liquidated damages as required by
   15      the AGREEMENTS and 29 U.S.C. § 1132(g)(2)(C);
   16            4.     For subcontracting violations in the sum of $366.41 as required by the
   17      AGREEMENTS and ERISA, 29 U.S.C. § 1132(g)(2)(E).
   18            5.     For additional MONTHLY CONTRIBUTIONS, liquidated damages,
   19      subcontracting violations, audit costs, and/or other damages, according to proof at
   20      the time of trial or hearing, plus interest as provided by law from the date
   21      contributions became due;
   22            6.     For Plaintiff's costs of audit in the sum of $2,560.00;
   23            7.     For reasonable attorneys' fees;
   24            8.     For the costs of suit herein; and
   25            9.     For such other and further relief as the Court deems proper.
   26
   27      ///
   28      ///

371517.1                                              -10-
  Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 11 of 12 Page ID #:11




     1                   FOR TRUST FUNDS' SECOND CLAIM FOR RELIEF
     2              1.   That EMPLOYER, its managing employees, agents, accountants,
     3     managing officers including Rotunno, and all persons acting by, through, or in
     4     concert with the EMPLOYER be compelled to forthwith submit to an audit of
     5     EMPLOYER’S payroll and business records and that EMPLOYER produce the
     6     following payroll and business records to the TRUST FUNDS for inspection,
     7     examination and copying covering the period from May 2018 to the date of the
     8     audit:
     9                   1.1.   All payroll and employee documents including, but not limited
   10                           to, EMPLOYER’S payroll journals, employees earning records,
   11                           certified payrolls, payroll check books and stubs, canceled
   12                           payroll checks, payroll time cards, state and federal payroll tax
   13                           returns, labor distribution journals, any other documents
   14                           reflecting the number of hours which EMPLOYER’S employees
   15                           worked, their names, social security numbers, addresses, job
   16                           classifications on all projects on which the employees performed
   17                           their work.
   18                    1.2.   The job/project files including all documents, agreements, and
   19                           contracts between EMPLOYER’S and any general contractor,
   20                           subcontractor, builder and/or developer, field records, job
   21                           records, notices, project logs, supervisor's diaries or notes,
   22                           employees diaries, memorandum, releases and any other
   23                           documents which related to the supervision of EMPLOYER’S
   24                           employees on the projects on which they performed their work.
   25                    1.3.   All EMPLOYER’S documents related to cash receipts, including
   26                           but not limited to, the cash receipts journals, accounts receivable
   27                           journal, accounts receivable subsidiary ledgers and billing
   28                           invoices.

371517.1                                               -11-
Case 2:19-cv-09078-JFW-KES Document 1 Filed 10/22/19 Page 12 of 12 Page ID #:12




                 1.4.   EMPLOYER’S bank statements for all checking, and savings
2                       accounts.
 3               1.5.   EMPLOYER’S documents related to cash disbursements,
 4                      including but not limited to, vendors invoices, cash disbursement
 5                      journal, accounts payable journals, check registers, and all other
 6                      documents which indicate cash disbursements.
 7               1.6.   All collective bargaining agreements between EMPLOYER’S
 8                      and any trade union and all Monthly Report Forms submitted by
 9                      EMPLOYER to any union trust fund.
10         2.    For any delinquent contributions, liquidated damages, interests, audit
11   costs, attorney’s fees and costs as required by the agreements and ERISA        §
12   502(g)(2), 29 U.S.C.   §   1 132(g)(2) according to proof at the time of trial or other
13   hearing;
14         3.    For reasonable attorneys’ fees;
15         4.    For TRUST FUNDS’ costs of suit herein;
16         5.    For such other and further relief as the Court deems proper.
17
                                                ALEXANDER B. CVITAN
18                                              MARSHA M. HAMASAKI and
                                                PETER A, HUTCHINSON, Members of
19                                              REICH, ADELL& CVITAN
                                                A Professionaj Law Corporation
20
21   DATED: October 22, 2019
                                                By:        u
                                                      MARSHA M. HAMASAKI
23                                                     Attorneys for Plaintiff

24
25
26
27
28

                                                   —12—
